          Case 3:17-cr-00609-VC Document 134 Filed 08/16/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  UNITED STATES OF AMERICA,                        Case No. 17-cr-00609-VC-1
                 Plaintiff,
                                                   MODIFIED ORDER FOR FURTHER
          v.                                       COMPETENCY EVALUATION
  JOSE INEZ GARCIA-ZARATE,                         Re: Dkt. No. 133
                 Defendant.




        On June 11, 2021, the Bureau of Prisons informed the Court that it had restored the

defendant to competency. However, on August 9, 2021, when the Court attempted to re-arraign

the defendant, he made various statements that raise questions about whether he continues to be

competent, and whether he remained medication-compliant after leaving B.O.P. custody.

Accordingly, the Court appoints Dr. Paul Elizondo to conduct a further competency evaluation
of the defendant. Dr. Elizondo should submit a report to the Court as soon as possible. The

United States Marshal’s Service is ordered to ensure that Dr. Elizondo receives all relevant

medical records from all entities including BOP, ACBH and Wellpath. The records should

include any and all information related to whether the defendant was medication compliant while

being transferred from BOP to Santa Rita County Jail and while being detained at Santa Rita

County Jail. The Marshal’s Service is further ordered to produce said records upon receipt via

email by sending to the following email: VCCRD@cand.uscourts.gov.

       IT IS SO ORDERED.
Dated: August 16, 2021
Case 3:17-cr-00609-VC Document 134 Filed 08/16/21 Page 2 of 2




                           ______________________________________
                           VINCE CHHABRIA
                           United States District Judge




                              2
